Title: To James Madison from David Montague Erskine, 23 July 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia July 23, 1808

In Compliance with your Request, contained in your Letter to Me of the 15th. Inst, I have had the Honor to forward to Mr. Gallatin, the Secretary of the Treasury, a Passport for a Vessel, which is about to be sent by Order of the President, to the Southern Atlantic Ocean, for the Purpose of bringing away some American Seamen from the Desert Island of Trinidad, & I have at your Desire, left a Blank for the Name & Description of the Vessel  With Sentiments of the highest Respect & Consideration, I have the Honor to be Sir Your most obedt. humble servt

D. M. Erskine

